Title: Report on Matters for Negotiation with Great Britain, 12 December 1791
From: Jefferson, Thomas
To: 


The discussions which are opening between Mr. Hammond and our government, have as yet looked towards no objects but those which depend on the treaty of peace. There are however other matters to be arranged between the two governments, some of which do not rest on that treaty. The following is a statement of the whole of them.
1. The Western posts.
2. The Negroes carried away.
3. The debt of their bank to Maryland, and perhaps to Rho. island.

4. Goods taken from the inhabitants of Boston, while the town was in their possession and compensation promised.
5. Prizes taken after the dates at which hostilities were to cease.
6. Subsistence of prisoners.
7. The Eastern boundary.
Which of these shall be taken into the present discussion?
Which of them shall be left to arrangement through the ordinary channels of our ministers, in order to avoid embarrassing the more important points with matter of less consequence?
On the subject of Commerce, shall Mr. Hammond be desired to produce his powers to treat, as is usual, before conferences are held on that subject?

Th: Jefferson Dec. 12. 1791.

